Title: Mercy Otis Warren to Abigail Adams, 10 March 1780
From: Warren, Mercy Otis
To: Adams, Abigail



Plimouth March 10th 1780

I have to thank my Friend Mrs. Adams for a very agreable Letter Received a few days since. I shall make no other Apology for my long silence, but a Frank acknowledgment that I had layed asside my pen in Complesance to her, supposing her time and Attention taken up in more profitable correspondencies. But shall Fail at no time to shew myself Equally ready to Resume it. I Rejoice in the Happy opportunity to Congratulate you on Mr. Adams’s arrival in Europe. I hope by this time you have Letters, which are the best and almost the only Consolation in the absence of such Friends.
I am obliged for the Communication of some Extracts from Mr. Adams’s Friends in France. I think they shew both the spirit of the times and the Industry of our Enemies, but I think they Contain nothing to enhaunce your fears.
The probity of the best of Men may for a time be suspected. But when there is a uniform principle of Integrity, a Man May bid Defiance to the stings of Calumny, for the General sense of Truth still Remaining among mankind will in time do justice to his Character.
Curiosity burns not so high in my Bosom as it has done in Former Days. I feel more Indiferent to the transactions on a Theatre which will soon be taken down, or the actors Removed to more permanent scenes. Yet if there is anything Communicable in your Late letters, it may be an amusement of a solitary Moment, and prolong the Obligations of Friendship.
 

20th March

Having no conveyance for the above it lay till by Mr. Warrens re­turn I learn you have again had letters from your Husband, Children and other Friends. You must be very happy in this Circumstance, and suffer me to take a part in your Happiness whether I have the Confidence of a perusal Reposed in me or not.
My son, who designs for France soon will Call on you in the Course of this week. He will Execute your Commands thither, or what is of far less Consequence anything you may have for Plimouth.
I delivered the Friendly Messages to my young Gentlemen from your amiable Daughter, And Return their affectionate Complements. I am sure they will Never be behind her in Every Expression of Regard nor is there any Defficiency towards her in the Bosom of her and your assured Friend,

M. Warren

